 282DECISIONSOF NATIONALLABOR RELATIONS BOARDAtlantic Steamers Supply Co.,Inc.andTruck DriversLocal Union No. 807,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 2- CA-11989January 30, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September 25, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action,as set forth in theattached Trial Examiner'sDecision.Thereafter, theRespondent filed exceptionsto the TrialExaminer'sDecision,and the General Counsel filed exceptionswith a brief in support of the exceptions and in sup-port of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent, Atlantic SteamersSupply Co., Inc., its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.1.Redesignate paragraphs 1(b), (c), and (d) asparagraphs 1(d), (e), and (f), and add the following asnew paragraphs 1(b) and (c), respectively:"(b)Bargaining directly with its employees andoffering changes in job positions, increases in wages,and increases in medical and other benefits to em-ployees if they abandon their support of the Union.""(c)Unilaterally changingwages, hours, andterms and conditions of employment, without noticeto or bargaining with the Union as the collective-bargaining representative of the employees in the ap-propriate unit found herein."2.In footnote 32 of the Trial Examiner's Deci-sion, substitute "20" for "10" days.3.Substitute the attached Appendix for the TrialExaminer'sAppendix.'The Trial Examiner's findings and conclusions are based,in part, uponcredibility determinations,to which the Respondent has excepted.Respon-dent also contends that the Trial Examiner was prejudiced. After carefulreview of the record,we conclude that the Trial Examiner's credibility find-ings are not contrary to the clear preponderance of all relevant evidence.Accordingly,we find no basis for disturbing these findings.Standard DryWall Products,Inc., 91 NLRB 544, enid.188 F.2d 362(CA. 3). We also findno support in the record for the contention of prejudice.IWe agree with the Trial Examiner's conclusion that a bargaining orderiswarranted in the circumstances of this case. However,we disagree with hisfinding in this regard thatN.LRB. v.Gissel Packing Company,395 U.S. 575,requires a determination that Respondent's unlawful conduct was "calcu-lated to undermine and destroy the Union's claim of majority."SectionI,B,3,c,of the Trial Examiner'sDecision.Under the holding ofGissetit issufficient that Respondent's unlawful conduct has a"tendency to underminemajority strength and impede the election processes."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunityto present their evidence,the National Labor Rela-tions Board has found that we,Atlantic Steamers Sup-ply Co., Inc., violated the National Labor RelationsAct, and ordered us to post this notice. We intend tocarry out the Order of the Board, the judgment of anycourt, and abide by the following:The Act gives all employees these rightsTo organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all ofthese thingsWE WILL NOT do anythingto interferewith youin the exercise of these rights.WE WILL NOT coercivelyinterrogateyou as towhether you have signed a union card, or areotherwise assisting or supporting a union.WE WILL NOT bargain directly with ouremployees and offer any changes in jobpositions, increases in wages, and increases inmedical and other benefits to employees if theyabandon their support of the Union.WE WILL NOT unilaterally change wages, hours,and terms and conditions of employment,188 NLRB No. 40 ATLANTICSTEAMERS SUPPLY CO.283without notice to or bargaining with the Union asthe collective-bargaining representative of theemployees in the appropriate unit as describedbelow.As it has been found that we violated the lawwhen we fired William Staub, WE WILL offer himhis old job back if the same exists, and, if not, asubstantially equivalent job, and we will make upthe pay he lost, together with 6 percent interest.It having been further found that we violatedthe law when we refused to bargain withTeamsters Local No. 807 as the representative ofour employeesin anappropriate unit,WE WILL,upon request, bargain with said Union as therepresentativeofouremployeesinanappropriate unit, and if an understanding isreached embody the same into a written andsigned agreement. The appropriate unit is: Alltruckdrivers,helpersandwarehousemenemployed at our New York establishment,excludingsalesmen,office clerical employees,watchmen, guards and supervisors as defined inthe Act.ATLANTIC STEAMERS SUPPLY CO.,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately' the above-namedindividuals, if presently serving in the Armed Forcesof the United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice orcompliance with its provisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26FederalPlaza,New York, New York 10007,Telephone 212-264-0300.TRIAL EXAMINER'S DECISIONwith all parties present and re resented bycounsel, involvesa complaint 2 pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (herein the Act), allegingthat Atlantic Steamers Supply Co., Inc. (herein Respondentor Company), (1) interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed by Section 7of the Act; (2)discharged and thereafter failed and refusedto reinstate employeeWilliam Staub because of his unionor concerted activity;and (3)refused to bargain collectivelywith Truck Drivers Local Union No.807, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(herein the Union or Local 807),as theduly designated collective-bargaining representative of itsemployees in an appropriate unit,thus violating Section8(a)(1), (3), and(5) of the Act. By answer, Respondentadmitted certain allegations of the complaint,but deniedthe commission of anyunfair labor practice.For reasonshereafter stated,I find and conclude that(1) the materialallegations of interference,restraint,and coercion are estab-lished by a preponderance of the'evidence; (2) the dischargeofWilliam Staub was discriminatorily motivated; (3) Res-ondent unlawfully refused to bargain with the Union; and(4) an appropriate order,which will include the requirementthatRespondent recognize and bargain with the Union,should issue.At the trial the parties were afforded full opportunity toparticipate,to adduce evidence,to examine and cross-ex-mine witnesses,to argue orally on the records, and tosubmit briefs. Oral argument was waived.Briefs submittedby the General Counsel and Respondent have been dulyconsidered.Upon the pleadings,stipulations of counsel,and evidence,including my observation of the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT 3A.Chronology of Events1.The organizational campaignOn January 19, William Staub, employed by Respondentas a truckdriver, after consultation with fellow employees,telephoned the Union speaking with Business Agent JohnHohmann. Staub told Hohmann that the employees wantedto organize, and arrangements were made for the two tomeet the morning of January 28 near Respondent's prem-ises. In this meeting, on the basis of Staub s representationthat the unit consisted of six or seven employees, Hohmanngave Staub 10 union cards to be signed-by the employees,but cautioned him to stay away from company premiseswhen soliciting card signers. °An hour or so later Staub and employees Livanos, Mon-talvo, and Marano went to coffee and while there Staubexplained the union cards to the other three, and the fourthen proceeded to fill out and sign the cards. While soengaged, Shiekh Alam, an admitted supervisor, came to thetable where the four employees were seated and, after look-ing over their shoulder for a moment or so, inquired whatthe men were doing. Staub replied, "signing cards." Alamthen told Staub to come to the office, that he had someSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Trial Examiner: This proceedingtried beforeme atNew York, New York on June 22-24,1This andall dates hereafter mentioned are 1970 unless otherwise indica-ted.2 Issued March 31,on a charge filed and served February 10.3No issue of commerce or labor organization is presented.The complaintalleges and the answer admits facts which establish those jurisdictional el-ements I find said facts to be as pleaded.° Based on the uncontradicted and credited testimony of Staub and Hoh-mann 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliveriesfor himtomake.After reporting to Alam andreceivinghis instructions,Staub leftwith his truck to per-form his assignedduties.While soengaged,Staub went bythe union hail and left the four signed cards as aboveindica-ted,with anote for Hohmann that hewould have twoadditionalcardsvery soon. Later thesame da employeeKoulikourdis signed acard and on January 30 employeeDozis also signeda card.3The cardrecites that the signerappliesformembership in the Union,and authorizes thelatter to act as his bargaining agent in the matter of wages,hours, and working conditions.Thereis no credible evi-dence that the cards were signed under circumstances otherthan voluntary.2.Interrogation of employee LivanosUpon returning to work from the card-signing incident,Supervisor Alam told Livanos that by signin the card hehad joined the Union,and asked when he(,ivanos) wasgoing on strike.Livanos denied that he had signed any cardand walked away.6Also during that morning of January 28, Hondroulis, anadmitted supervisor,in a conversation with employee Liva-nos, told the latter that by joining the Union he put a "knifein the boss'shoulder."Livanos denied that he signed a card.Later in the day Hondroulis again talked with Livanos,telling the latter,"Iknow you signed the card with theUnion,"and asked, "can you show it to me?" Livanos thenasked why Hondroulis was pressing him, and added, ev-eryone signed a card.Hondroulis replied,"No, only youfour signed cards.'3.The discharge of StaubWhile performing his duties during the morning of Janu-ary 28, Staub was involved in an accident. Returning toRespondent's premises about noon,Staub reported the acci-dent and the manner in which it occurred to Alam, sayingthat the damage was minor and that he (Staub)would makethe required reports to the authorities. Although Alam in-spected the truck to ascertain the damages to it,he saidnothing to Staub about having been warned about accidentsor that companypolicywould require his discharge. In fact,Alain assigned Staub other driving duties,which the latterperformed,returning to Respondent's premises between 5and 5:30 that afternoon.8 At that time Alain told Staub thatthe accident that morning was his second,and that he(Alam) "thought it was best that we call it quits," and gavehim his check.93 Based on the uncontradicted and credited testimony of Staub,Livanos,Montalvo,Koulikourdis,and Dozis.Alam, though testifying as a witnesscalled by Respondent,was not questioned and gave no testimony regardingthe card-signing incident.6 Based on the credited testimony of Livanos.Alain did not deny thisconversation.'Hondroulis was not asked about this specific conversation.He merelydenied that he ever questioned employees about their union membership,activities,or sympathies.To the extent that his testimony may be regardedas in conflict with that of Livanos,I credit the latter.a Alain admits that he said nothing to Staub about discharge because ofthe accident, and that he assigned Staub other driving duties to be performedfor the remainder of the day.Alam claims that he was without authority todischarge or otherwise discipline Staub;that both Company President Sta-matiou and Secretary-Treasurer Liss were away from the office;and that notuntil early afternoon when Liss called in was he able to tell the latter thatStaub had been involved in an accident which appeared to be his fault, andthat he was then directed by Liss to discharge Staub,which he did whenStaub returned about 5:30 p.m.9Based on the uncontradicted and credited testimony of Staub.4.Union's requestfor recognitionand reinstatementPursuantto arrangements betweenthem, Staub and Un-ion Agent Hohmann met adjacent to Respondent'sprem-ises the morningof January 29.10 Hohmannand Stttub thenwentinto Respondent's office wherethey had aconversa-tion with Supervisor Alam. Hohmann told Alain that hewanted Staub returned to workand "a letter of recogni-tion."i 1 Alam replied that he had no authority to act on therequest but invitedHohmann and Staubto wait in an outeroffice whilehe made a telephonecall. The call Alain madewas to company official Liss, at the latter's home, and at theconclusion thereof Alam told Hohmann that Respondentwould not honor his request, and that he should discuss thematterwith Company's counsel.Hohmannreplied that hewas leftwith no alternative but to takethe men out onstrike.12 Immediately following this conversation Hohmannestablished a picketline atRespondent's premises whichcontinued until February 20, whenit terminatedunder cir-cumstanceshereafterstated.On January 29, the Unionsent Respondent a letter for-mally claiming to be the dulydesignatedcollective-bargain-ing representativeof the driversand warehousemenemployed by Respondent and demandingthat it recognizeand bargain with the Unionas suchrepresentative. Compa-ny Secretary-Treasurer Liss admitted that he received thisletter,but did not state when. However, on the record as awhole, I find that he received it on January 30.13 That Res-pondentrefusedrecognition is admitted.5.Composition of the unitOn February 3 the Union filed a petitionseeking certifi-cation in a unit of `drivers andwarehousemen.This peti-tion (Case 2-RC-1532) lists the number ofem loyees in theunit as nine.On February 2 Respondentalso feeda peti tion(Case 2-RM-1607) which stated that therewere eight em-ployeesin the unit.14On February 6 the partiesmet at theBoard'sRegionalOffice todiscussthe possibilityof a con-sentelection. Quickagreement was reached on the unit, aneligibilit^r date of January 30, and thetime and place of anelection5 and a consent agreement was prepared for signa-ture bythe parties.CompanyCounsel Schmidt then handedUnionRepresentativeO'Leary a listcontaining 10 nameswho, Schmidtcontended,would constitute the eligible vot-10At that time Staub gave Hohmann the card signed by employee Kouh-kourdis on January 28.11There is no testimony that Hohmann's recognition demand during hisconversation with Alain was in any way amplified.Accordingly,Ido notregard this as a legal demand for recognition.2 Based on the credited testimony of Hohmann and Staub. Alain andSupervisor Hondroulis,who was present during the conversation, testifiedsubstantially to the same effect.13My finding in this regard is predicated on the statements made byRespondent in a representation petition it filed,which is hereafter referredto.That petition states that demand for recognition was made upon it onJanuary 30.As Hohmann's conver4ation with Alain occurred on July 29, andthere is no evidence of any other demand on Respondent,the statement inthe petition has meaning only if it refers to the Union's letter of January 29,which,in accordance with the presumption,was delivered in due course ofmail.14 The unit description in the employer's petition is,in substance,the sameas that claimed in the Union's petition,and which is alleged in the complaintto be appropriate and which Respondent did not deny.I find the unit allegedin the complaint to be appropriate.13 The agreement was that the election would take place at Respondent'spremises between 10 and 11 a.m. on February 16. ATLANTICSTEAMERS SUPPLY CO.ers.16O'Leary complained that the names of Staub andLivanos were not on the list and that the names of Bern-stein,Joel Liss,Garcia,and Kast were improperly on the list(the first three because they were office clerical employees,and Kast because he was not employed until February 2),and refused to sign the consent-e ection agreement until hecould determine the correctness of the proposed eligibilitylist.Concluding that the list had been"padded," the Unionrefused to consent to an election, withdrew its representa-tion petition,and filed the charge which is the basis of theinstant complaint.At thetrial,Respondent's contention with respect to theemployees in the unit changed somewhat from the conten-tion advanced at the conference on the representation peti-tions.Barnet Liss testified that on January 30 the unitconsisted of 10 employees;namely,Marano,Montalvo,Koulikourdis,Dozis,Pashalidis,Livanos,Joel Liss,Petra-tos,Bernstein,and Garcia."Although contending thatneither Livanos nor Staub was in the unit on January 30 (thefirst because he allegedly quit on January 29 and the latterbecause he was lawfully discharged on January 18), Lissconceded that if Livanos did, not quit the unit consisted of10 employees,and if Staub's discharge was unlawful theunit had.11 employees on the demand date.The first fiveabove named,both Resppondent and the General Counselagree,are properly in the unit.The issue with respect toLivanos andSttaubis hereafter dealt with.Withrespect tothe remaining four employees(Joel Liss,Petratos, Bern-stein,and Garcia),the General Counsel and Respondentare in dispute as to whether they are embraced by the unitdescription.The facts with respect to each follows:Joel Liss:This employee is the nephew of Company Sec-retary-Treasurer Barnet Liss,and initially came to work atRespondent'sNewYorkoperation 18 in the week endingJanuary 13. He receives a weekly salary of $200, whichBarnet Liss admitted is $50 a week more than the appropri-ate salary for the work he performs,and that this excessiveamount is paid"because I want to subsidize mynephew."19Although Respondent's records do not indicateany classification for Joel Liss, as they do for all otheremployees.except Staub who admittedly was a driver, Bar-net Liss admitted that, while all drivers and warehousemenare paid for overtime,-office clericals are not.The payrollrecords for Joel Liss show no payment to him for over-time 20Petratos:According to Barnet Liss,Petratos was hired asa replacement for Staub who was discharged on January 28.Respondent's payroll records show that Petratos worked 416The names on this list were Bernstein,Kast,Joel Liss, Kouhkourdis,Montalvo,Garcia,Dozis, Petratos,Marano,and Pashalidis.Ir It will be noted that this listing differs from the list presented at theconference on February 6, in that the name of Kast was dropped and thename of Livanos added To explain the discrepancy between this testimonyand the statement in its petition that there were eight employees in the unit,the parties stipulated that, if Company Counsel Schmidtwerecalled as awitness,he would testify that he had misplaced his file,that he had preparedthe petition relying solely on his memory, and that he had simply made anerror.I find it unnecessary to make any finding in that regard.ISRespondent also maintains operations at Baltimore,Maryland, andHouston,Texas,neither of which is involved in the instant case.19 The next highest salary paid to any other employee contended by Res-pondent to be in the unit is $160 weekly paid to Livanos who worked as adriver.20 Although Barnet Liss claimed that office clericals were compensated forovertime by a'bonus payment or time off,and that records to support suchfact were kept and which he offered to make available, such records were notproduced21The payroll record also contains a notation that the check given inpayment for this work was voided in March.The record has no explanationfor this entry.285hours during the workweek endingFebruary6,21 and thathe did not work again untilMay 1970.Bernstein:Thisemployee was hired in November 1968,and was paid a weekly salary which at the time of the eventshere involved was $137.50, subsequently.increased to $150.Bernstein is licensed to handle bonded material for customspurposes and at times rode on trucks that picked up ordelivered goods in bond.According to Liss, Bernstein alsodrove a truck and initially claimed that he spent from 60 to75 percent of his time driving a truck.On cross-examinationLiss changed his priorestimateto say that it was 50 to 75percent, and then changed this to say that he could not putit on the scale and weigh it.-On the other hand, truckdriverDozis testified that,while Bernstein drove a car for deliverypurposes, he "can't drive a truck." The payroll sheet forBernstein shows his classification as "office."Barnet LissadmittedthatBernstein was not paid overtime.Garcia:This employee was hired in November 1969. Dur-ing the period here relevant, he was paid a weekly salary of$125, which in March was raised to $150. On -the payrollrecords his classification is listed as"office,"and it is admit-ted that he was not paid overtime.Garcia has a desk as-signed for his use on which there is a telephone,and therespends considerable time ordering merchandise.Althoughthere is testimony that Garcia at times assisted in preparingpackages for delivery, there is no breakdown of the time hespent in that activity. There is also testimony that, whenasked to assist drivers or warehousemen in loading a truck,he would refuse saying that he was an office man and nota warehouseman.6.The alleged,,unilateral actionThe General Counsel also contends that between January29,when the strike against and picketing of Respondentbegan, and February 20, when the strike and picketing ter-minated,Respondent engaged in certain additional conductdesigned to interfere with the organization activities of itsemployees,and to bargain directly with employees in dero-gation of the Union's majority status.The facts with respectto such conduct follows:a.Employee Montalvo was one of those who participat-ed in the picketing from its inception. While so engagedMontalvo was approached by Barnet Liss who told Montal-vo that, if he wanted to come inside, he (Liss)wouldgivehim (Montalvo)a job in the office.Montalvo dechned.22b.Koulikourdis,who had signed a union card on Janu-ary 28, joined in the picketing of Respondent's premises onMonday,February 2. That evening he received a telephonecall from Supervisor Hondroulis.Hondroulis told Kouli-kourdis that a union was unnecessary,and that there wouldnever be one at Respondent Company. Hondroulis alsoasked Koulikourdis to talk to his fellow employees,especial-ly.Dozis,and pet them to agree to come back to workwithout the Union, and, if they did so,they would get raisesand medical benefits.Koulikourdis, as promised,discussedthis request with his fellow employees,and later notifiedHondroulis that the men declined to go back to work.23c.On January 30, employee Dozis signed a union cardand Joined the picketing then in progress.Early in February,while at home,Dozis received a telephone call from Super-22Based on the credited testimony of Montalvo.Liss denied that he hadam such conversation,but I do not credit his denial.3 Based on the credited testimony of Koulikourdis. Hondrouhs did notdeny this specific conversation.He did deny that heeverquestioned anyemployee about his union membership,activities,or desires. To the extentthat his testimony may be regarded as in conflict with that of Koulikourdis,Icredit the latter. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDvisor Hondroulis.The latter asked Dozis to return to workand that if he did so Respondent would grant all the benefitsthe Union would get for the employees.Specifically, Hon-droulis mentioned that the emp oyees would receive betterwages and medical insurance. Hondroulis asked Dozis todiscuss the matter with fellow employee Marano,but cau-tioned him not to discuss it with anyone else,and if he didthat he(Hondroulis)would deny that he had ever spokentoDozis about the matter.The following evening Dozistelephoned Hondroulis and told the latter that he had spo-ken with Marano,and that they were going to continue withthe Union?d.About noon on February 20, apparently withoutprearrangement,Dozis met Hondroulis in a cafeteria in thevicinity of Respondent's premises.In conversation whichfollowed,Dozis asked Hondroulis what benefits Respon-dent would give the men if they returned to work. Hon-droulisrreepplied that he did not know what Respondentwould do,-but that if Dozis so desired he would discuss thematter with Company President Stamatiou.Dozis agreedand Hondroulis left for the office.BeforeHondroulisreached the office,Dozis called and spoke with Stamatiou,asking the latter the same thing he had asked Hondroulis.Stamatiou agreed to meet Dozis for further discussion of thesubject,and, accompanied by Hondroulis who had by thenreached the office,left for the cafeteria.In the meantimeDozis arranged for Livanos to join him,and the four justmentioned entered into a discussion.According to I on-droulis,the two employees stated that they were"fed up"with the Union and wanted to return to work.Stamatiouasked if this applied to all of the employees on strike,or justto Dozis and LLivanos.One of these replied that they had notyet ascertained the views of the remaining strikers,but be-fore speaking to them wanted Stamatiou to indicate hisviews on certain grievances,namely, better wages, a hy-draulic lift for the men to use in moving heavy goods, andinstallation of a timeclock.Stamatiou agreed to considerthese matters if all the men would return to work and themeeting concluded to give Dozis and Livanos an oppuortuni-ty to discuss the situation with their fellow strikers.Laterthat afternoon employees Dozis, Livanos,Marano, andMontalvo went to Respondent's office and there talked withcompany officials Stamatiou,Barnet Liss, and Hondroulis.According to Stamatiou,Joel Liss was also present. Againthe specific grievances raised at the earlier meeting werediscussed.Management promptlyagreed to provide a hy-draulic lift and to install a timeclock.At the suggestion ofBarnet Liss basic weekly salaries were agreed upon, andwere as follows:Montalvo was raised from $100 to $130,with a$5 raise in 6 months.For Marano a salary of $135,with an increase of $5 in 6 months.What his salary was priorto the strike the record does not show.Dozis was raisedfrom $110 to$160, allegedly because he had a classifiedlicense.Although it is not clear from the record whetherKoulikourdis was present at this meeting,26 his salary wasraised from$110 to $145.Livanos' salary remained at $16024 Based on the credited testimony of Dozis.Hondroulis admitted that hehad several telephone conversations with Dozis during the period of thestrike,but claimed that in each instance Dozis called him for advice as towhat Dozis should do regarding the strike and picketing.He denied anyconversations of the nature Dozis attributed to him.Icredit Dozis.u it is of some significance to note the testimony of Hondrouhs that in thediscussion with Dozis and Livanos it was learned that a union representativewas due in the area momentarily,and for that reason he and Stamatiou'leftfrom the back door dust in case there was someone watching us."u Stamatiou testified that Koulidourdis could have been at this meetingbut that he really did not recall.Hondroulis stated in his pretrial affidavit thatKoulidourdis was present but testified that this was an errorwhich he wasreceivingprior to the strike. According toHondroulisallof these men were to receive overtime ifearned,which they did notget prior to the strike.With theseitems agreed to, the menexpressedtheirwillingness to re-turn to workimmediately,but, asthe agreement wasreached on Friday andthe followingMonday was beingobserved as Washington's Birthday,itwas agreed that menwould, and they did, return to work on Tuesday, February24.B.Discussion1.The 8(axl) allegationsBased on the foregoing,I find and conclude that Respon-dent violated Section 8(axl) of the Act in the followingparticulars:a.Alam's statementto Livanos on January28 that heknew that Livanos had signed a card and joined the Union,and his inquiry of Livanosas to when the latter was goingto strike.These remarks constituted interference with fightsof Livanos to assist and support a union.b.The statement to Livanos by Hondroulis on January28 that by joining the Union Livanos had put a knife in theboss' shoulder,and his further statement later that day thathe knew Livanos had signed a card and his request thatLivanos show him the card. This likewise constituted inter-ference with the protected right of theemployees to engagein union activity.c.The offer by Barnet Liss to give employee Montalvoa clerical position if he would abandon his support of theUnion, as well as the offers by Hondroulis to employeesDozis and Koulikourdis of increased wages and medicaland other benefits if they would abandon their support ofthe Union. These were all plainly promises of benefit toinduce said employees to abandon the Union, and consti-tuted interference with the protected rights of employees.2.The 8(aX3) allegationsAs indicated, Staub had been employed by Respondentfor something over 4 months. No claim is made that hiswork was in any respect deficient. Early on January 28,Staub for the first time met with Union Agent Hohmann,and at that time obtained a supply of union cards for signa-ture by the employees. When the four employees, includingStaub,met to sign cards that morning,their activity wasdiscovered bySupervisor Alam. That Alam was fully awarethat the cards the employees were signing were union cardsis clear from the statements he and Supervisor Hondroulismade to employee Livanos later that same day. Even atnoon on January 28, when Staub reported to Alam that hehad an accident that morning,nothing was said to Staubabout the possibility of his discharge because of the acci-dent. At the end of the day, however, Staub is discharged.What this adds up to is that an employees whose workperformance had not theretofore been questioned is dis-charged in midworkweek, without prior notice or warning,hard upon discovery of his union activity. Thiscertainly wassufficient to establish the General Counsel'sprima faciecase,and to cast upon Respondentthe dutyof going for-ward with evidence to establish that the discharge was forsome reason unconnected with the employee's union activi-ty-To discharge this duty Respondent claims that it had ineffect a rule, of which all drivers were informed, that adriver would be discharged if he was involvedin an acci-dent, but that in practice the rule was enforced only upon ATLANTICSTEAMERSSUPPLY CO.the happening of a second accident. Staub having admitted-I been involved in a prior accident on December 22, 1969,the accident on January 28, Respondent argues, madeStaub's discharge automatic. My consideration of all thefactsdisclosedby this record convincesme thatRespondent's relianceon its rule here is not only a pretextseized upon in an effort to obscure the true motive for thedischarge, but is more consistent with antipathy for unionactivity than concern over compliance with company policyand rules.SeeN.LR.B. v. General Industries ElectronicsCompany,401 F.2d 297 at 301 (C.A. 8). I so find and con-clude for the followingreasons.a.Alam's demeanor while testifying was not such as toinspire my confidence in his testimony. Accordingly, andnotwithstanding his positivestatements,which he frequent-ly repeated, that he told every driver at the time of his hire,and everytimethere was an accident in which any driverwas involved, that no accident would be tolerated, I creditthe testimony of Dozis and Staub that at no time were theyever told by Alain or any other representative of manage-ment that they would be discharged if they were involvedin an accident. In this connection, I find it of some signifi-cancethat Respondent did not produce any driver to testifythat he had been so informed.b.Even the standard which Alam claimed was uniform-ly applied does not appear to have been followed in othercases.G.C. Exh. 7 27 shows that driver Edward Jackson hadtwo accidents, involving property damage, one occurring onJanuary 29, 1969, and the other on February 3, 1969, andyet he remained in Respondent's employ for several weeksafter the second accident, and his employment terminatedfor reasons wholly unrelated to those two accidents. Alamattempts to explain this by the fact that the second accidentresulted in no payment by the insurer, and therefore, ac-cording to Alam, the second accident "didn't count." It isobvious, however, that Alam regarded the accident of Feb-ruary 3, 1969, which was the second one for Jackson, assufficiently serious to report to his insurance broker, and onthat day he could not have known whether a payment fordamageswould result or not.c.It is clear from the record that if accidents whichresult in no liability "don't count" againstan employee'srecord for the purposes of therule, asAlam testified was thecase, then Alam had no way of knowing on January 28,when he discharged Staub, that either accident that Staubhad would involve a liability. Even on February 25, whenthe insurance broker prepared G.C. Exh. 7, both claimswere pending and it was not known what amount, ifanything, would be paid on either claim. It is true thatsubsequently the insurer paid on bothclaims,but the pointis that such fact was not known to Alam on 'January 28.Upon the entire record, I am convinced, and accordinglyfind and conclude, that the motivatingcausefortaut sdischarge on January 28 was that Respondent had ascer-tained that morning that Staub was a dominant force in themovement to organize its employees, andthat his discharge,therefore, violated Section 8(a)(3) and (1) of the Act.3.The 8(a)(5) allegationsa.1'he demand for recognitionI find and conclude that Hohmann's discussion withAlain on the morning of January 29 was not a sufficient27 This is a list prepared by Respondent's insurance broker on February25, showing all accidents reported to it from July 16,1967, to the date thereof,the driver involved,and the disposition made of each claim. ,287demand to impose upon Respondent the statutory duty tobargain. Admittedly Hohmann's only request was for "aletter recognizing the Union." Such a demand has the plaindeficiency of not designating the unit for which recognitionwas being asked 25 The Union's letter of January 29, howev-er, is an unequivocal demand for bargaining in a unit ofdrivers and warehousemen, and Respondent's receipt ofthat demand, which I have heretofore found, occurred onJanuary 30, imposed upon it the duty to bargain with theUnion if it in fact represented a majority of the employeesin the described unit, the issue which I now consider.b.The Union's majority statusAs set forth above, Barnet Liss admitted that when de-mand for recognition was made upon him, there were 10employees in the unit, including Livanos, but not includingStaub. Having heretofore found that Staub's discharge onJanuary 28 was discriminatory, it follows that he remainedin employee status and must be included for the purpose ofdetermining the employee coin lement of the unit on Janu-ary 30. I also find and conclude that Joel Liss, the nephewof Barnet Liss, should be excluded from the unit. While theBoard holds that a family relationship is not of itself suffi-cient to require such exclusion, where the facts establish thatthe relative enjoys special privileges or benefits by virtue ofthe relationship, he is more closely alliedto managementthan to unit em loyees, and must be excluded from the unit.Supermarket of Dunbar, Inc., d/b/a Fas Check No. 6,178NLRB No. 34. Here, Joel Liss enjoyed the special privilegeand benefit of a salary which is admittedly $50 a week inexcess of a reasonable salary for the job he performs. Ac-cordingly, I find and conclude that his interests are moreclosely allied to management than to unit employees, andthat he must be excluded from the unit. As Petratos firstworked in the week ending February 6, the first workday ofwhich was February 2, and then only for 4 hours, I find andconclude that he was not in employeestatus onJanuary 30,the date Respondent received the Union's recognition de-mands. Accordingly, I find that on January 30 the unitconsisted of nine employees, including Livanos and Staub,but excluding Joel Liss and Petratos, and, as the Union onthat date hag authorization cards signed by six of the nineemployees in the unit, it follows that the Union was onJanuary 30 the duly authorized collective-bargaining9repre-sentative of the employees in the appropriate unit.c.The refusal to bargainAlthough, as I have found, the Union was the duly desig-nated majority representative of Respondent's employees inan appropriate unit on January 30, when the Union de-manded and Respondent refused recognition, it does notnecessarily follow that such refusal violated Section 8(a)(5)of the Act. This is so because an employer enjoys the qual-ified right to refuse to recognize an d bargain with a unionuntil such time as the latter establishes its majoritystatus insomemanner other than the bald assertionin its demand.Such right, however, is not absolute, and will be regarded28 This is particularlytrue in the instant case because Respondent hasemployees (officeclericals) whom the Union did not seek to represent.Having reached this conclusion it becomes unnecessary to decide wheth-er as Respondent contends but General Counsel denies,Livanos was not inthe unit because he resignedprior to January 30.If he had so resigned, theUnion representedfive of eight employees, instead of six of nine as abovefound.For the same reason it is unnecessary to decide whether, as theGeneral Counselcontends,Bernstein and Garcia should be excluded fromthe unit as office clericals. If the General Counsel were to prevail on thatissue, if would onlyserve to increasethe Union'smajority. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDas forfeited if it is established that the employer acted in amanner calculated to undermine the Unionsmajority.Tow-er Enterprises,Inc., d/bla Tower Records,182LRB No.5630Accordingly, applicationof the aforementioned princi-ples makes it necessary to determine whether Respondent'srefusal to bargain took place in a context of lawful conduct,or in a context of unlawful conduct calculated to undermineand destroy the Union's claim of majority.If,as the Su-reme Court heldinNLRB.v.Gissel PackingCompany,395 U.S.575, Respondent's conduct falls in the latter cate-gory,and is of a characterthat theeffect thereof isnot likelyto be eradicatedby the usualcease-and-desist order andposting of a notice,so as to insure a fair election, the carddesignations may on balance be regarded as a more reliableindicator of employee desires,than their vote in an election,and a bargaining order may issue as an appropriate remedy.N.L.R.B.v.Guse! PackingCompany,supraat 610-614.Applying these principles to the facts of the instant case,itappears that,promptlyafter becoming aware that-theUnion was organizing its employees,Respondent engagedin a campaign designed to thwart that organization and todestroy any majoritythe Union may have obtained. Thus,Livanos was on three separate occasions interrogated byAlam and Hondroulis,and before the day was over Staub,whom Respondent had every reason to suspect was theleader in the union movement,was discharged because ofhis unionactivity;in the week following the inception of thestrike, promises of benefit were madeto Montalvo, Kouli-kourdis, and Dozis to induce them to abandon their strike,and to urge other employees to do likewise;and on Feb-ruary20, completely ignoring the representative status onthe Union,Respondent granted most substantial improve-ments in wages,as well as other benefits, in return for thepromise of the employees to in effect abandon the Unionand return to work.Thisconduct,I find and conclude, wasnot only coercive,but so pervasive in character as to makeit unlikely that its effects could be neutralized so that a fairelection could be conducted.Lowery Trucking Company V.N.LR.B.,431 F.2d 280 (C.A. 8) decided August 14, 1970.Accordingly,I find and conclude that,by its admittedrefusal to recognize and bargain with the Unionas the dulydesignated representative of its empplo ees in an appropriateunit,Respondent violated Section 8(a (5) and(1) of the Act;and that under the circumstances of this case the employees'sentiment expressed through the authorization cards is amore reliable indicator oftheir desires on the issue of repre-sentation than would be an election,and thatto effectuatethe policiesof the Act,and to prevent Respondent fromreaping the benefits of its own misconduct,a bargainingorder is necessary and appropriate.I further find and concludethat bybargainingdirectly30 Respondent's contention that because there were no more than threeemployees on the picket line at one time it had a good-faith doubt that theUnion represented a majority is irrevelant.To begin with,while the presenceof a majorityof his employees on a picket line may constitute notice to theemployer that a majority are supporting the union's demand for recognition(see N.L.R.B.v. Preston Feed Corporation.309 F.2d 346 at 351 (C.A. 4), itdoes not necessarily follow that because one or more strikers did not parti-cipate in picketing that the employer may properly conclude that the non-picketing strikers do not support the union. Moreover,Barnet Liss admittedthat he was aware that six employees were on strike(the six who signedcards),and that he observed all six of them picketing at one time or another.And finally,but more importantly,the SupremeCourthas held that injudging whether a bargaining order is appropriate,where an employer hasrefused a request to bargain predicated on signed authorization cards, anemployer's good-faith doubt is irrelevant.N.LRB.v.GisselPacking Com-pany,395 U.S. 575, 594.with employeeson February20, and agreeing to make andmaking certain improvements in their wages,hours, andterms andconditionsof employment,Respondent also vio-lated Section8(aX5) and (1)of the Act.An employer'sstatutory duty tobargain withthe majorityrepresentative ofhis employees exacts "thenegative dutyto treat with noother."Medo Photo Supply Corporation v. N.LRB.,321U.S. 678. WhatRespondent did here, in practicaleffect, wasto bargainwiththe employeesdirectly,in derogation of thedutyto bargainsolelywith the majority representative. N.L.RB v. Katz,369 U.S. 736,makes it clear thatan employerviolates Section 8(a) (5) of theAct if he makes unilateralchanges in wages,hours,or workingconditions without firstbargaining to an impasse with a majority representative,regardless of hismotivesin effectuating such achange.Hav-ing found that sinceJanuary 30 the Union was the dulydesignated representativeof theemployees in an appropri-ate unit with whom Respondent was underthe statutorydu to bargain, and itbeing conceded by Respondent thaton February20 it bargaineddirectly with thestrikers re-garding increased wages and otherconditions of employ-ment and thereafter made such improvements effective, itfollows thatRespondenttherebyviolated Section 8(a) (5)and (1) of the Act. Iso find andconclude.Upon theforegoingfindings of fact, and upon the entirerecord in thecase,Imake the following:CONCLUSIONS of LAw1.Respondent is an employer within the meaning ofSection 2(2) of the Act,and is enga ed in commerce withinthe meaningof Section 2(6) and(of the Act.2.TheUnion is a labor organization within the moaningof Section2(5) of the Act.3.By the conduct setforthin section I, B, 1, hereof,Respondent interfered with,restrained,and coerced its em-ploees in the exercise of rights guaranteed them by Section7 of the Act,and thereby engaged in,and is engaging in,unfair laborpracticesproscribedby Section 8(axl) of theAct.4.By dischargingWilliam Staub on January 28, andthereafter failing and refusing to reinstate him, because ofhis assistance to andsupport oftheUnion, Respondentdiscriminated against him in regard to his hire or tenure ofemployment,discouraging membership in the Union, andtherebyengaged in,and is engaging in, unfair labor prac-tices proscribed by Section 8(a 3) and(1) of the Act.5.On January30, and at all times thereafter,the Unionwas the dulydesignated exclusive collective-bargaining rep-resentative of Respondent's employees in a unit appropriatefor collective bargaining consisting of drivers,helpers, andwarehousemen, excludingoffice clericalemployees, watch-men, guards,and supervisors as definedin the Act.6.By refusing the Union's request to recognize and bar-gain with it as the representative of employees in the afore-said unit,Respondent engaged in, and is enggaging in, unfairlabor practices proscribed by Section8(ax5) and(1) of theAct.7.By unilaterallychanging wages,hours, and terms andconditionsof employment,withoutnotice to or bargainingwith the Unionas thecollective-bargaining representativeof the employeesin theaforesaid unit, Respondent refusedto bargain withtheUnionas such collective-bargainingrepresentative,and thereby violated, and continues to vio-late, Section 8(aX5) and(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act. ATLANTIC STEAMERS SUPPLY CO.289Having found that Respondent interfered with, re-strained,and coerced its employees in the exercise of rightsguaranteed b Section 7 of the Act, I shall recommend thatit be requiredyto cease and desist therefrom and take certainaffirmative action designed and found necessary to effectu-ate the policies of the Act. The unfair labor practices foundbeing of a character which go to the very heart of the Act,an order requiring Respondent to cease and desist from inany manner infringing upon employee rights is warranted,and I shall so recommend.N.L.R.B.v.EntwistleMfg Co.,120 F.2d 532 (C.A. 4);California Lingerie Inc.,129 NLRB912, 915.Having also found that Respondent discriminatorily dis-chargedWilliam Staub, I shall recommend that it be re-quired to offer him immediate, full, and unconditionalreinstatement to his former job,or, if that job no longerexists, to a substantially equivalent one, without prejudiceto his seniority and other rights, privileges, or working con-ditions,and make him whole for any loss of earnings suf-fered by reason of the discrimination against him, by payingto him a sum of money equal to the amount he would haveearned from the date of the discrimination against him, tothe date of Respondent's offer to reinstate him as aforesaid,less his net earnings during that period,in accordance withthe Board's formula set forth in F.W. Woolworth Company,90 NLRB289, with interest thereon at the rate of 6percentper annum, as provided inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondentbe required to,preserve and, upon request,make availableto authorized agents of the Board,all records necessary oruseful in determining compliance with the Board's order, orin computing the amount of backpay due thereunder.Having further found that Respondent unlawfully re-fused to bargain with the Union as the duly designatedrepresentative of its employees in an appropriate unit, it willbe recommended that Respondent be required,upon re-quest, to bargain collectively with the Union as such repre-sentative,and if an understanding is reached embody thesame into a signedwrittenagreement.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and con-clusions of law and the entire record in the case,and pur-suant to Section 10(c) of the NationalLaborRelations Act,as amended, it is recommended thatthe National LaborRelations Board orderAtlanticSteamersSupplyCo., Inc.,its officers,agents, successors,and assigns, to:1.Cease and desist from:(a)Coercivelyinterrogating employees as to whetherthey signed a union card, or otherwise assisted or supporteda union.(d)In any other manner interferingwith, restraining, orcoercing employees in the exercise oT their right to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the NationalLabor Relations Act, as amended:(a)Upon request, bargain collectively with Truck Driv-ers Local Union No. 807, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive representative of its employees inthe appropriate unit above set forth,with respect to rates ofpay, wages,hours of employment, and other terms andconditions of employment,and, if an understanding isreached,embody the same into a written and signed agree-ment.Offer to William Staub immediate,full, and uncon-ditional reinstatement to his former job, or,if that job nolonger exists,to a substantially equivalentposition,withoutprejudice to his seniority or other rights,privileges,or work-inand make him whole for any loss of earningssu fered,in the manner set forth in the section hereof enti-tled "The Remedy."(c)NotifyWilliam Staub if presently serving in theArmed Forces of the United States of his right to full re-instatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act,as amended,after discharge from the ArmedForces.(d)Preserve and, upon request,make available to au-thorized agents of the National Labor Relations Board, forexamination and copying,all payroll records,social securitypayment records, timecards,personnel records and reports,and all other records necessary or useful in determiningcompliance with this Order, or in computing the amount ofbackpay due, as herein provided.(e)Post at its establishment at New York, New York,copies of the notice attached and marked"Appendix.."31Copies of said notice on forms provided by the RegionalDirector for Region 2 (New York, New York), shall, afterbeing signed by an authorized representative,be postedimmediately upon receipt thereof,and maintained by it fora period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to in-sure that said notices are not altered,defaced,or covered byany other material.(f)Notify the aforesaid Regional Director,in writing,within 20 days from the date of the receipt of this Decision,what steps it has taken to comply herewith 32(b)Discouraging membership in Truck Drivers LocalUnion No.807, international Brotherhood of Teamsters,31 In the event no exceptions are filed as provided by Section 102.46 of theChauffeurs,Warehousemen and Helpers of America,or anyRules and Regulations of the National Labor Relations Board,the findings,other labor organization of its employees,by discriminaton-conclusions,recommendations,and Recommended Order herein shall, aslydischarging,or in any other manner discriminatingprovided in Section 102.48 of the Rules and Regulations,be adopted by theagainst any employee in regard to his hire, tenure,or otherBoard and become its findings,conclusions, and order,and all objectionsterm or condition of employment.thereto shall be deemed waived for all purposes.In the event that the Board'sFailingbargain collec-Order is enforced by a Judgment of a United States Court of Appeals, the(c)or refusing,upon request,togwords in the notice reading "Posted by order of the National Labor Relationstivelywiththe aforementioned labor organization as theBoard"shall be changed to read "Posted pursuant to a Judgment of theexclusive collective-bargaining representative of its employ-United States Court of Appeals enforcing an order of the National Laborees in an appropriate unit.The appropriate unit is: All truckRelations Board."drivers,helpers and warehousemen employed at its New32 In the event that this Recommended Order is adopted by the Board, thisYorkestablishment,excluding salesmen,office clerical em-provision shall be modified to read: "Notify the aforesaid Regional Director,ployees, watchmen, guards and supervisors as defined in thein writing,within 10 days from the date of this Order,what steps it has takenAct.to comply herewith."